In an action, inter alia, to recover damages for fraud, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Barone, J.), entered February 23, 2000, which, upon a jury verdict, is in favor of the defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court properly charged the jury that the standard of proof for establishing fraud is clear and convincing evidence (see, Simcuski v Saeli, 44 NY2d 442; Rudman v Cowles Communications, 30 NY2d 1). Furthermore, we perceive no reason to disturb the jury’s determination, which was based upon an assessment of the plaintiffs credibility and a fair interpretation of the evidence (see, Tarantino v Vanguard Leasing Co., 187 AD2d 422; Brugellis v Batts, 129 AD2d 545).
The plaintiffs remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Friedmann, H. Miller and Smith, JJ., concur.